Citation Nr: 0113664	
Decision Date: 05/15/01    Archive Date: 05/23/01

DOCKET NO.  00-20 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder.

2.  Entitlement to service connection for an acquired 
psychiatric disorder based on a de novo review of the record.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Schlosser, Counsel


INTRODUCTION

The veteran had active military service from October 1969 to 
May 1971.

In a February 2000 decision, the Board of Veterans' Appeals 
(Board) found that new and material evidence had been 
submitted to reopen a claim of entitlement to service 
connection for an acquired psychiatric disorder and denied 
the veteran's claim on the merits.

This matter now comes before the Board on appeal from a July 
2000 rating decision in which the RO concluded that new and 
material evidence had not been submitted to reopen a claim of 
entitlement to service connection for an acquired psychiatric 
disorder.


FINDINGS OF FACT

1.  In a February 2000 decision, the Board reopened the 
veteran's claim of entitlement to service connection for an 
acquired psychiatric disorder and denied the claim after a de 
novo review of the record for the reason that it was not well 
grounded.

2.  Evidence submitted since the February 2000 Board decision 
pertaining to the veteran's psychiatric disorder is so 
significant that it must be considered in order to fairly 
decide the merits of his claim of entitlement to service 
connection for a psychiatric disorder.

3.  The veteran's service medical records reflect that he was 
prescribed medication for psychiatric symptoms in service.

4.  Shortly after his discharge from service, the veteran was 
diagnosed with anxiety reaction; he has since been diagnosed 
with schizophrenia, bipolar disorder and major depression.

5.  Private medical opinion has linked the veteran's current 
psychiatric disorder to symptoms first manifested in service.


CONCLUSIONS OF LAW

1.  The February 2000 Board decision that denied the 
veteran's claim of entitlement to service connection for an 
acquired psychiatric disorder is final.  38 U.S.C.A. § 7104 
(West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2000).

2.  Additional evidence pertaining to the veteran's 
psychiatric disorder associated with the claims file since 
the February 2000 Board decision is new and material and that 
claim is reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (2000).

3.  An acquired psychiatric disorder was incurred in service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, 2098-2099 (2000) (to be codified as amended at 
38 U.S.C. § 5107); 38 C.F.R. § 3.303 (d) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran claims that he should be service-connected for an 
acquired psychiatric disorder.  Historically, the Board notes 
that the RO initially denied service connection for an 
acquired psychiatric disorder in a December 1971 rating 
decision.  The veteran appealed and a statement of the case 
was issued in February 1972.  The veteran did not perfect his 
appeal and the December 1971 rating decision became final.  
Thereafter, the veteran attempted to reopen the prior final 
rating decision.  The RO denied the veteran's claim and this 
was affirmed by the Board in a February 2000 decision which 
held that new and material evidence had been submitted to 
reopen the claim of entitlement to service connection for an 
acquired psychiatric disorder.  The veteran's claim was 
thereafter denied as not well grounded based on de novo 
consideration of the entire evidentiary record.

Where there is a prior final Board decision, the claim may 
not be reopened and allowed, and a claim based on the same 
factual basis may not be considered.  38 U.S.C.A. § 7104.  
However, a previously denied claim, such as the one denied by 
the Board in February 2000, may be reopened on the basis of 
new and material evidence.  See 38 U.S.C.A. §§ 5108, 7104.

"New and material" evidence is that which bears directly 
and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2000).

In September 1998, the United States Court of Appeals for the 
Federal Circuit issued an opinion which overturned the test 
for materiality previously established 
by the Court in Colvin v. Derwinski, 1 Vet. App. 171, 174 
(1991) (the so-called "change in outcome" test).  See Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The Federal Circuit 
in Hodge mandated that materiality be determined solely in 
accordance with the definition provided in 38 C.F.R. 
§ 3.156(a), as noted above.

In determining whether new and material evidence is 
presented, it is necessary to review all of the evidence 
associated with the record since the last final denial of a 
claim on any basis, to include a decision by the RO or the 
Board which had refused, after having considered newly 
presented evidence, to reopen a previously disallowed claim 
because of a lack of new and material evidence.  Evans v. 
Brown, 9 Vet. App. 273 (1996).  Furthermore, for purposes of 
the "new and material" 
analysis, the credibility of the evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

VA must initially decide whether evidence submitted since the 
prior final denial is, in fact, new.  As indicated by the 
regulation cited above, and by judicial caselaw, "new" 
evidence is that which was not of record at the time of the 
last final disallowance of the claim, and is not "merely 
cumulative" of other evidence that was then of record.  Id.  
This analysis is undertaken by comparing newly received 
evidence with the evidence previously of record.  After 
evidence is determined to be new, the next question is 
whether it is material.

Utilizing these guidelines, the Board has reviewed the 
additional evidence that has been associated with the claims 
folder since the February 2000 Board decision which reopened 
the claim of entitlement to service connection for an 
acquired psychiatric disorder and then denied it as not well 
grounded.

In conjunction with his attempt to reopen the claim of 
entitlement to service connection for an acquired psychiatric 
disorder, the veteran submitted a medical opinion dated in 
June 2000 from his treating VA physician.  The opinion is 
styled as a treatment summary of the veteran's care at the 
Syracuse, New York VAMC.  The relevant part of that summary 
for purposes of reopening the veteran's claim involves a 
statement by the VA psychiatrist that the veteran's 
psychiatric disorder 
appears to have first manifested itself overtly while the 
veteran was in the military.  This conclusion serves to 
provide both an opinion as to incurrence of a psychiatric 
disorder in service and as a nexus between the veteran's 
current psychiatric disorder and service.

As the evidence to reopen must merely "contribute to a more 
complete picture of the circumstances surrounding the origin 
of the veteran's injury(ies) or disability(ies), even where 
it will not eventually convince the Board to alter its rating 
decision", Hodge, 155 F.3d at 1363, the Board finds that the 
June 2000 letter from the veteran's treating VA physician 
bears directly and substantially on the issue of entitlement 
to service connection for an acquired psychiatric disorder.

The evidence at the time of the prior final decision revealed 
a current diagnosis of an acquired psychiatric disorder.  
There was, however, no evidence that the veteran had been 
diagnosed with a psychiatric disorder in service and no 
medical opinion linking a current psychiatric disorder to the 
veteran's military service.

Insofar as the evidence associated with the claims folder 
since the February 2000 Board decision consists of a medical 
opinion which links the onset of the veteran's current 
psychiatric disorder to his military service, this is 
sufficient to present a more complete picture of the 
circumstances surrounding the veteran's psychiatric disorder.  
Accordingly, as new and material evidence has been submitted, 
the claim of entitlement to service connection for an 
acquired psychiatric disorder is reopened.

Inasmuch as the veteran's claim for entitlement to service 
connection for a psychiatric disorder is reopened, we will 
now proceed to apply Court precedent to decide the veteran's 
claim on the merits.

In order to establish service connection for a disability, 
there must be objective evidence that establishes that such 
disability either began in or was aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 
Vet.App. 309, 314 (1993).

Pertinent to the issue on appeal, the Board notes that on 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law defines VA's duty 
to assist a claimant in obtaining evidence to necessary to 
substantiate a claim, and eliminates from 38 U.S.C.A. 
§ 5107(a) the necessity of submitting a well-grounded claim 
to trigger VA's duty to assist (thus superseding the decision 
in Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub 
nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded).  These changes are applicable to all claims filed 
on or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (to be codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107); see also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

The veteran's service medical records are negative for an 
actual diagnosis of an acquired psychiatric disorder.  
However, three days before the veteran was discharged from 
service, he was given a prescription for Thorazine, a 
phenothiazine antipsychotic drug.

On VA examination in September 1971, only four months after 
his discharge from service, the veteran was diagnosed with an 
anxiety reaction.  He reported that he had begun to feel 
depressed about one month prior to his service discharge.

Post-service medical records reflect that the veteran has 
subsequently been followed for treatment of psychiatric 
symptoms which have been variously diagnosed as bipolar 
disorder, panic disorder, anxiety reaction, personality 
disorder, dysthymia, schizophrenia and major depressive 
disorder.

In a June 2000 letter summarizing the veteran's treatment at 
the VAMC in Syracuse, New York, the veteran's treating 
psychiatrist indicated that the veteran had a long history of 
both major depression and a psychosis, as well as a possible 
personality disorder.  It was indicated that the veteran had 
been followed at that facility since August 1998 for his 
psychiatric symptoms.  It was reported that the veteran had a 
history of psychiatric problems which dated back to 1971 
following his discharge from service.  The physician 
commented that the veteran's psychiatric disorder had first 
manifested itself when the veteran was in service.

In summary, the veteran was prescribed antipsychotic 
medication prior to his discharge from service.  Shortly 
after his discharge from service, he was diagnosed with an 
acquired psychiatric disorder.  Post-service medical records 
document ongoing treatment for a chronic psychiatric 
disorder.  The June 2000 medical opinion has linked the onset 
of the veteran's current psychiatric disorder to his period 
of military service.  Against this background, service 
connection for an acquired psychiatric disorder is granted.


ORDER

1.  New and material evidence to reopen the claim for service 
connection for a psychiatric disorder has been submitted and 
the claim is reopened.

2.  Service connection for a psychiatric disorder based on a 
de novo review of the record is granted.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 

